It is difficult for me to understand the reasoning of the majority opinion.
Conceding that proper objections were made by appellant to the introduction of contradictory evidence on behalf of the state so that the court was apprised of the exact grounds of the objections, which is doubtful, the testimony of the two boys was affirmative, not negative; was injurious to the state and undoubtedly surprising to the state. All the preliminary examination of the boys shows that. The capacity of the boy Preston, who was before the jury, was for the jury to determine. To my mind, after examining his testimony, he showed anything but frailness of mind. He disclosed a shrewd ability to give evidence against the state and avoid entanglement. Nor do I consider that the question:
"Well, you say now, Preston, that Mr. Simons and Mr. Hoop and Mr. Stingley, your father, were not all out there about two weeks before the time that we met you there in front of the Corfu schoolhouse?"
presumed a fact without any other foundation. This boy had previously answered questions adversely to the state, contrary to his former statement. It is immaterial whether or not the question above set out was *Page 699 
presumptive. It was then positively answered adversely and injuriously.
Of course, none of these questions and answers are substantive evidence. The contradictory writing and other testimony were not admitted for that purpose. They were admitted by the trial court solely for the purpose of affecting the credibility of the two boys.
"The rule is that, where a party calling a witness is taken by surprise by reason of affirmative testimony prejudicial to the interest of the party by whom he was called, prior contradictory statements may be shown for the purpose of affecting the credibility of the witness." Blystone v. Walla Walla ValleyRailway Company, 97 Wash. 46, 165 P. 1049.
This rule was reiterated in the Ferris case, cited in the majority opinion, although in that case the court held that the witness attempting to be impeached did not testify unfavorably to appellants, but merely failed to testify as favorably as appellants anticipated he would testify. This, of course, did not authorize impeachment. The same rule was reaffirmed in State v.Bossio, 136 Wash. 232, 239 P. 553, but in that case the prosecution expressly disclaimed being surprised at the testimony. The Phillips case, 141 Wash. 648, 251 P. 864, is to be distinguished upon the same situation that existed in theFerris case.
In the case at bar, both boys testified positively that Hoop and Shafer were not in their house at the time and place in question. This evidence was highly prejudicial to the state, and the state undoubtedly had the right to impeach it.
It is everywhere admitted, here as well as elsewhere, that a party whose witness testifies against him is not concluded thereby. When surprised by adverse testimony, the party has the right to show that the witness had made statements of fact contrary to his testimony. *Page 700 
While I am somewhat uncertain about the admission of other evidence on behalf of the state as rebuttal evidence being erroneous, for which reason a new trial should be granted, which I have not had time to examine, I cannot agree with the majority upon the principal question discussed.
I therefore dissent. *Page 701